         Case 4:18-cv-06753-PJH Document 76 Filed 01/15/20 Page 1 of 1




                        UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF CALIFORNIA


                                   CIVIL MINUTES



Date: January 15, 2020 (Time: 56 minutes)         JUDGE: Phyllis J. Hamilton

Case No:18-cv-06753-PJH
Case Name: Zakinov, et al. v. Ripple Labs, Inc., et al.


Attorney(s) for Plaintiff:       James Taylor-Copeland; Oleg Elkhunovich for
                                   Sostack
Attorney(s) for Defendant:       Damien Marshall; Kathleen Hartnett; Menno
                                   Goedman


Deputy Clerk: Kelly Collins            Court Reporter: Raynee Mercado

                                   PROCEEDINGS

      Defendants Ripple Labs, XRP II, LLC and Bradly Garlinghouse’s Motion to
Dismiss Consolidated Complaint - Held. The Court takes the matter under submission.




Order to be prepared by: [] Pl [] Def [X] Court

Notes:

cc: chambers
